Citation Nr: 0106613	
Decision Date: 03/06/01    Archive Date: 03/16/01

DOCKET NO.  92-12 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to payment or reimbursement by the Department of 
Veterans Affairs (VA) for medical expenses incurred in 
connection with the veteran's hospitalization and treatment 
at a private medical facility from February 15 to February 
25, 1991.

(The issue of entitlement to an extension of a temporary 
total rating based on a period of convalescence beyond March 
31, 1991, is the subject of a separate appellate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from August 1980 to October 
1984.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a 1991 decision by the 
Medical Administration Service (MAS) of the VA Medical Center 
(VAMC) in Bay Pines, Florida.  

In May 1994 and March 1997, the Board remanded this matter to 
the RO for further development. 


FINDINGS OF FACT

1.  The veteran was hospitalized at Sacred Heart Hospital 
(Sacred Heart) for treatment of the manifestations of Crohn's 
disease from February 15, 1991, through February 25, 1991; at 
the time of the care received service connection was in 
effect for Crohn's disease.

2.  Payment or reimbursement of the costs of the hospital 
care provided at Sacred Heart from February 15 to February 
25, 1991, was not authorized.

3.  At the time of and during this hospital admission, a 
medical emergency did not exist of such nature that delay 
would have been hazardous to the veteran's life or health.

4.  At the time of and during the veteran's admission to 
Sacred Heart in February 1991, a VA or other Federal facility 
was feasibly available and an attempt to use such beforehand 
would have been reasonable, sound, wise and practicable, and 
treatment would not have been refused.


CONCLUSION OF LAW

Payment of or reimbursement by VA for medical expenses 
incurred in connection with the veteran's unauthorized 
hospitalization at Sacred Heart Hospital from February 15 
through February 25, 1991, is not warranted. 38 U.S.C.A. 
§§ 1703, 1710, 1728 (West 1991 and Supp. 2000); 38 C.F.R. 
§§ 17.52 (formerly 17.50b), 17.54 (formerly 17.50d), 17.120 
(formerly 17.80) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that all relevant 
evidence has been properly developed and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  As 
noted above, this case was previously remanded by the Board 
so that development of evidence necessary to adjudicate the 
claim was undertaken.  Neither the veteran nor his 
representative has identified any piece of evidence that has 
not been obtained.

At the time of the treatment in question (and to this day), 
the veteran had established service connection for Crohn's 
disease, and this disability is currently evaluated as 100 
percent disabling.  

Review of private medical records reflects that on February 
15, 1991, the veteran was admitted to Sacred Heart, and 
presented to Norman W. Haines, M. D., with a two month 
history of progressive symptoms of diarrhea, bleeding, 
cramping, and abdominal pain with some weight loss and poor 
appetite.  Physical examination revealed that the veteran was 
thin, malnourished, but in no acute distress.  Mild 
tenderness along the left side of the abdomen was noted, with 
no distention or mass detected.  

A sigmoidoscopy was performed by Dr. Haines which showed 
active Crohn's with aphthoid ulcers, relative rectal sparing, 
most severe in the sigmoid.  It was further noted that at 50 
centimeters (cm) in the proximal sigmoid was a high grade 
fibrotic stricture with maximal luminal diameter of six to 
eight millimeters, which could not be dilated open and which 
was surrounded by inflammatory tissue.  

That same day the veteran was seen by Dewey P. Torres, M.D. 
for a consultation, and was diagnosed with a history of 
Crohn's disease with high grade obstruction of the sigmoid.  
Dr. Torres noted that the plan was to await barium enema 
results and to then determine whether surgery was necessary.  
A barium enema was done the following day.  

A report of contact form (VA Form 119) dated on February 13, 
1991 (but apparently filled out on February 15th or 16th) 
reflects that contact was made with Dr. Haines by the VAMC in 
Bay Pines, Florida, and that they were informed of the 
February 15, 1991 procedure and that the veteran needed to be 
admitted for surgery as stricture was shown.  Dr. Haines was 
advised to refer the veteran to a VA facility or to use means 
other than VA for payment.  

A report of contact form dated on February 18, 1991 reflects 
that contact was made with Sacred Heart, and that the veteran 
was admitted on February 15th "thru ER or DR'S office or VAB 
CNH."  Following that line the word "urgent" is crossed 
out and the word "elective" written in.  This form also 
indicates that the veteran wanted VA to assume financial 
responsibility for the admission and wanted to be transferred 
to a VA facility. 

Records from Sacred Heart also reflect that on February 18, 
1991, Dr. Torres, assisted by Bradford Pyle, M.D., performed 
a exploratory laparotomy, subtotal colectomy with ileosigmoid 
anastomosis (side-to-side), and partial omentectomy.  The 
veteran tolerated the procedure well.   

The February 25, 1991 discharge summary report reflects that 
the veteran underwent a bowel resection, and had a benign 
postoperative course, ambulated well, was eating, and was 
found to be essentially asymptomatic at the time of 
discharge.  His condition at discharge was stable, his 
prognosis fair to good.  

The veteran and his representative contend, in substance, 
that VA should be responsible for payment of the medical 
expenses incurred in February 1991 for treatment and 
procedures performed at Sacred Heart.  They contend that the 
treatment/surgeries were emergent in nature, that the veteran 
had agreed and signed statements to be transferred to a VA 
facility, and that he was under the impression that VA 
approved these procedures.  In May and June 1991, the MAS of 
the VAMC in Bay Pines, Florida, reviewed the claim for 
reimbursement and denied it, finding that the treatment 
rendered was non-emergent and that VA facilities were 
available (specifically the VAMC in Biloxi, Mississippi, 120 
miles away) but not utilized.

Initially, the Board notes that there is no indication in the 
claims folder that the admission to Sacred Heart was 
authorized by VA or that that this facility had a contract 
with VA to provide such medical care (see 38 C.F.R. § 17.52 
(2000)).  In fact, as noted above, Dr. Haines was advised, on 
February 15, 1991, to refer the veteran to a VA facility or 
to use means other than VA for payment.  

The Board notes that the legal criteria governing 
reimbursement or payment of the cost of unauthorized medical 
services are specifically set forth in 38 U.S.C.A. § 1728 
(West 1991) and 38 C.F.R. § 17.120 (2000).  Under the 
applicable law and regulation (and since the veteran is not a 
participant in a vocational rehabilitation program), in order 
to be entitled to payment of unauthorized medical expenses 
incurred at a private hospital, all of the following must be 
shown:

	(a) The treatment rendered was either:

		(1) for an adjudicated service-connected 
disability, or

		(2) for a non-service-connected disability 
associated with and held to 		be aggravating an 
adjudicated service-connected disability, or

		(3) for any disability of a veteran who has a total 
disability, permanent 		in nature, resulting from a 
service-connected disability; and

	(b) That a medical emergency existed of such nature that 
delay would have 	been hazardous to life or health; and

	(c) That no VA or other Federal facilities were feasibly 
available and an 	attempt to use them beforehand or obtain 
prior VA authorization for the 	services required would 
not have been reasonable, sound, wise, or 	practicable, or 
treatment had been or would have been refused.

38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.

In a claim for payment of unauthorized expenses received in 
January 1992, Dr. Pyle, who as noted above assisted Dr. 
Torres in the February 18, 1991 surgical procedure, indicated 
that this was "emergency surgery."  

Pursuant to the March 1997 Board remand, the record was 
referred to the Chief Medical Officer at Bay Pines for the 
purpose of obtaining an opinion as to whether the February 
15, 1991 admission to Sacred Heart was on an emergency basis.  

In a report received in February 1999, the Chief Medical 
Officer, indicated that he reviewed the records and was of 
the opinion that the hospitalization was clearly not done as 
an emergency.  He noted that the findings of the 
sigmoidoscopy, while needing prompt medical attention, were 
not of sufficient magnitude to render the hospitalization an 
emergency.  Among other things, he pointed out that the 
veteran did not undergo surgery until three days after 
admission, and that the description of his condition on 
admission was not emergent.  He noted that the veteran's 
complaints were of several months duration, and that he was 
in no distress on admission with a relatively benign 
abdominal examination.  

Also pursuant to the Board remand, in February 1999, the VAMC 
Bay Pines contacted the Manager of Surgery at VAMC Biloxi and 
was informed that on any given day a surgeon there would be 
available to perform an exploratory laparotomy, subtotal 
colectomy with ileosigmoid anatomizes, and partial 
omentectomy.  The VAMC Bay Pines was further informed that 
the VAMC Biloxi worked closely with the Air Force Base in 
Biloxi and that if VA surgeons were unavailable a surgeon 
from the base would have helped.  Finally, the Manager of 
Surgery noted that a transfer from the private hospital could 
have been safely accomplished since the surgery was performed 
three days after admission.  

Upon a review of all of the relevant evidence of record, the 
Board finds that reimbursement or payment of the cost of 
medical treatment provided in association with the private 
hospitalization from February 15, to February 25, 1991, at 
Sacred Heart, is not warranted.  While Dr. Pyle characterized 
the February 18, 1991 procedure of "emergency surgery," the 
evidence demonstrates that a medical emergency did not exist 
in February 1991 of such nature that delay would have been 
hazardous to life or health of the veteran.  In this regard, 
there was no indication in the contemporaneous records to 
this effect (either from Drs. Haines or Torres), and the 
"emergency" surgery referred to by Dr. Pyle was performed 
some three days after the veteran was admitted.  Further, the 
Chief Medical Officer at Bay Pines, after reviewing the 
pertinent medical records, was of the opinion that while the 
veteran's condition needed prompt attention, there was 
clearly no emergency.

Further, the evidence clearly demonstrates that there was a 
VA or other Federal (specifically, in Biloxi) facility 
feasibly available and an attempt to use them beforehand or 
obtain prior VA authorization for the services required would 
have been reasonable, sound, wise, or practicable, and 
treatment would not have been refused.  As noted above, 
contact with the Biloxi VAMC essentially revealed that a 
surgeon would have been available to perform the necessary 
procedures, and that this VAMC worked closely with the Air 
Force Base in Biloxi (and that if VA surgeons were 
unavailable a surgeon from the base would have helped).  

As the treatment rendered from February 15, 1991, to February 
25, 1991 was not due to a medical emergency (as defined) and 
there were VA/other Federal facilities feasibly available, 
the requirements under the applicable law and regulation, in 
order to be entitled to payment of unauthorized medical 
expenses, have not been met.  38 U.S.C.A. § 1728 (West 1991); 
38 C.F.R. § 17.120 (2000).

That said, although the Board is sympathetic to the veteran's 
situation, VA is not responsible for his medical treatment at 
Sacred Heart from February 15, 1991, to February 25, 1991.  
This being the case, the Board must deny the veteran's claim 
of entitlement to reimbursement or payment of the cost of 
medical treatment provided in association with private 
hospitalization from February 15, 1991, to February 25, 1991, 
at Sacred Heart.

The Board has considered the doctrine of reasonable doubt, 
but the record does not provide an approximate balance of 
negative and positive evidence.


ORDER

The appeal is denied.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

